DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imade (US PG Pub. 20060008237) in view of Yokote et al. (US PG Pub. 20070195278).
Regarding claim 1, Imade discloses a homogenizing element (tapered rod 2 and 3 of fig. 17), comprising a light incident end (shown in the examiners illustration of fig. 17 below), a light exit end (shown in the examiners illustration of fig. 17 below), a first surface (shown in the examiners illustration of fig. 17 below), a second surface (shown in the examiners illustration of fig. 17 below), a reflective layer (mirror reflection face 3-2 of fig. 1A), wherein: 
the first surface extends from the light incident end to the light exit end (illustrated in fig. 17); the second surface extends from the light incident end to the light exit end (illustrated in fig. 17), and 
the second surface overlaps the first surface and is non-parallel to the first surface (illustrated in fig. 17); 
and the reflective layer (para. 0032; mirror reflection face 3-2) is disposed on the second surface and configured to reflect the first beam (illustrated in fig. 1A).

    PNG
    media_image1.png
    523
    452
    media_image1.png
    Greyscale

Imade fails to teach a first dichroic layer and the first dichroic layer is disposed on the first surface and configured to allow a first beam to pass therethrough and reflect a second beam.
Yokote discloses projection system comprising an integration rod (tapered rod 33A of fig. 10) wherein the integration rod further comprises a first dichroic layer (para. 0055; taper type rod integrator 33A can be obtained by, for example, a dichroic film (dielectric multi-layered film) in which red light reflects and other color lights are transmissive) and the first dichroic layer is disposed on the first surface and configured to allow a first beam to pass therethrough and reflect a second beam (para. 0054).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light guide member of Imade with the dichroic film of Yokote in order to reduce the divergence angle of the red light thereby improving color uniformity (Yokote; para. 0054).

Regarding claim 2, Imade discloses further comprising a hollow rod (tapered pipe 3 is hollow; para. 0085) and a solid rod (para. 0085; tapered rod 2 is solid), wherein the second surface is located on an outer surface of the hollow rod (illustrated in fig. 17), the solid rod (2) is disposed in the hollow rod (illustrated in fig. 17), and the first surface is located on a surface of the solid rod (illustrated in fig. 17).

Regarding claim 3, Imade discloses wherein the solid rod (2) has a first end surface at the light incident end and a second end surface at the light exit end (illustrated in the examiners illustration of fig. 17 below), the hollow rod (3) has a first opening at the light incident end (illustrated in the examiners illustration of fig. 17 below) and a second opening at the light exit end (illustrated in the examiners illustration of fig. 17 below), an area of the first end surface is smaller than an area of the second end surface (illustrated in the examiners illustration of fig. 17 below), and an area of the first opening is smaller than or equal to an area of the second opening (illustrated in the examiners illustration of fig. 17 below).

    PNG
    media_image2.png
    537
    600
    media_image2.png
    Greyscale

Regarding claim 7, Imade discloses further comprising a hollow rod (3), wherein the hollow rod has a first opening at the light incident end (shown above in the examiners illustration of fig. 17) and a second opening at the light exit end (shown above in the examiners illustration of fig. 17), an area of the first opening is smaller than an area of the second opening (shown above in the examiners illustration of fig. 17), the second surface is located on an outer surface of the hollow rod (shown above in the examiners illustration of fig. 17), and the first surface is located on an inner surface of the hollow rod (shown above in the examiners illustration of fig. 17).

Allowable Subject Matter
Claim 12 is allowed.
Claim 12 was found to be allowable because an angle at which the first beam enters the light incident end is smaller than an angle at which the second beam enters the light incident end; and the reflective layer is disposed on the second surface and configured to reflect the first beam.

Claims 4-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 4 that was found to be allowable is wherein the homogenizing element further comprising: a first wedge-shaped hollow rod, disposed between the solid rod and the hollow rod, wherein a thickness of a sidewall of the first wedge-shaped hollow rod gradually decreases from the light incident end to the light exit end, and there is a first gap between the first wedge-shaped hollow rod and the hollow rod at the light incident end; and a second dichroic layer, disposed on a surface of the first wedge-shaped hollow rod adjacent to the hollow rod, wherein the second dichroic layer is configured to allow the first beam to pass therethrough and reflect a third beam, and the first dichroic layer is further configured to allow the third beam to pass therethrough.

Claims 5 and 10 are allowed as being dependent on claim 4.

The subject matter of claim 6 that was found to be allowable is wherein the second surface is located on the outer surface of the hollow rod, the area of the first opening of the hollow rod is smaller than the area of the second opening of the hollow rod, and the homogenizing element further comprises: a first wedge-shaped hollow rod, disposed between the solid rod and the hollow rod, wherein a thickness of a sidewall of the first wedge-shaped hollow rod gradually decreases from the light incident end to the light exit end, and the first wedge-shaped hollow rod directly contacts the first dichroic layer; and a second dichroic layer, disposed on a surface of the first wedge-shaped hollow rod adjacent to the hollow rod, wherein the second dichroic layer is configured to allow the first beam to pass therethrough and reflect a third beam, the first dichroic layer is further configured to allow the third beam to pass therethrough, an angle at which the third beam enters the light incident end is smaller than an angle at which the second beam enters the light incident end, and the second dichroic layer directly contacts the hollow rod.

	The subject matter of claim 8 that was found to be allowable is wherein the hollow rod has a first end surface at the light incident end, and the first dichroic layer further extends to cover the first end surface.

The subject matter of claim 9 that was found to be allowable is wherein the hollow rod has a first opening at the light incident end and a second opening at the light exit end, an area of the first opening is smaller than an area of the second opening, the second surface is located on an outer surface of the hollow rod, and the first surface is located on an inner surface of the hollow rod and further, wherein the hollow rod is composed of four wedge-shaped components.

The subject matter of claim 11 that was found to be allowable is wherein the first surface comprises surrounding four first planes, the second surface comprises surrounding four second planes, the four second planes of the second surface respectively correspond to the four first planes of the first surface, and an included angle between the first plane and the second plane corresponding to the first plane is between 5 degrees and 25 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        26 July 2022
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882